Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Markelz ‘415 is believed to be the closest prior art of record.   However, Markel, alone or in combination with the other prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the truss extension extends coaxially with the longitudinal axis in the deployed configuration and wherein the truss extension is contained within the interior space and extends approximately parallel to and spaced apart from the longitudinal axis in the stowed configuration as set forth in claim 47.  Claims 48-70 depend either directly or indirectly from claim 47 and, therefore, are also allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.   Smith is cited to disclose at least a system and method for bridge replacement using a tower sections made of truss sections and a rail car. Markelz is cited to disclosed a bridge erecting system using a mobile crane system. Carney et al is cited to disclose a bridge span replacement system using a vertically adjustable gantry assembly.  Harrington is cited to disclose a connection system for boom extension. Hao et al is cited to disclose folding boom assemblies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654